 


109 HR 3634 IH: To establish, not less than 1 but not more than 3, National Transportation Security Research Centers at institutions of higher education.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3634 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Ms. Zoe Lofgren of California (for herself, Mr. Thompson of Mississippi, Ms. Norton, and Mr. Honda) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To establish, not less than 1 but not more than 3, National Transportation Security Research Centers at institutions of higher education. 
 
 
1.National Transportation Security Research Centers 
(a)EstablishmentThe Secretary of Homeland Security shall establish, not less than 1 but not more than 3, National Transportation Security Research Centers at institutions of higher education to conduct research and education, and to develop or provide professional training, including the training of public transportation employees and public transportation-related professionals, with emphasis on utilization of intelligent transportation systems, technologies, and architectures. 
(b)CriteriaThe Secretary shall select a Center according to the following selection criteria: 
(1)The demonstrated commitment of the institution to transportation security issues. 
(2)The use of and experience with partnerships with other institutions of higher education, Federal laboratories, or other nonprofit laboratories. 
(3)Capability to conduct both practical and theoretical research and technical systems analysis. 
(4)Utilization of intelligent transportation system technologies and architectures. 
(5)Ability to develop professional training programs. 
(6)Capability and willingness to conduct education of transportation security professionals. 
(7)Such other criteria that the Secretary may designate. 
(c)DefinitionThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(d)ReportingNot less than once each year, the director of each Center shall report to the appropriate committees of Congress regarding the effectiveness of the Center’s programs. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
 
